Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on September 21, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yueh et al. (US 2019/0371707).
Regarding claim 1, Yueh discloses a display apparatus [paragraph 0034] comprising: 
a substrate (11/13) comprising a first surface, a second surface opposite the first surface, a display area defined on the first surface, and a non-display area defined on the second surface [Fig. 1 and paragraph 0034]; 
a plurality of display elements (121,32,34) at the display area on the first surface of the substrate [Fig. 1 and paragraph 0034]; 
a driving circuit (21) on the second surface and overlapping with the display area of the substrate [Fig. 1]; 
a first conductive pattern (22/112) on the second surface of the substrate [Fig. 1]; and 
a second conductive pattern (top portion of 111 and/or 15) on the first surface of the substrate and connected to the first conductive pattern via a contact hole (111) extending through the substrate [Fig. 1], 
wherein a surface roughness of the second surface of the substrate is greater than a surface roughness of the first surface of the substrate [paragraph 0029].
Regarding claim 2, Yueh discloses wherein a material component of the first surface is different from a material component (113) of the second surface [Fig. 1].
Regarding claim 3, Yueh discloses wherein the first conductive pattern (112) is buried within the substrate [Fig. 1].
Regarding claim 5, Yueh discloses wherein the substrate (11/13) comprises a first base layer (11) and a second base layer (13) on the first base layer [Fig. 1], and
the display apparatus further comprises a connection pattern (top portion of 111) arranged between the first base layer (11) and the second base layer (13), and electrically connecting the first conductive pattern (22/112) to the second conductive pattern (15) [Fig. 1].
Regarding claim 6, Yueh discloses wherein the first conductive pattern (22/112) is connected to the connection pattern (top portion of 111) via a first contact hole (111) in the first base layer (11) [Fig. 1], and
the connection pattern (top portion of 111) is connected to the second conductive (15) pattern via a second contact hole (131) in the second base layer [Fig. 1].
Regarding claim 7, Yueh discloses an electronic structure (121) on the second surface, and electrically connected to the first conductive pattern to overlap with the display area [Fig. 1].
Regarding claim 11, Yueh discloses a power supply line (“a signal”) on the second surface overlapping with the display area of the substrate [paragraph 0030].
Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng et al. (US 2016/0315044) teaches surface roughness of the second surface (114A) of the substrate (110) is greater than a surface roughness of the first surface of the substrate [Fig. 4C and paragraph 0074].
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/          Primary Examiner, Art Unit 2815